 ASSOCIATED TRANSPORT, INC.335APPENDIX-Continued4th quarter 1964Gross backpay due____________________________________ $1,499.02Less interim earnings($905.10;$295.81) --------------------------1,200.91Net backpay due----------------------------------------------298.11.I st quarter 1965Gross backpay due_____________________________________________1,708.21Less interimearnings__________________________________________1,533.48Net backpay due----------------------------------------------174.73Associated Transport,Inc.andHarold C. JamesLocal 182, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Associated TransportInc.)andHarold C. James.Cases Nos. 3-CA-2663 and 3-CB-839.December 27,1965DECISION AND ORDER,On September 17, 1965, Trial Examiner Lowell Goerlich issued hisDecision herein, finding that Respondent Union had engaged in andwas engaging in certain unfair labor practices alleged in the complaintand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that the Union had not engaged in other ' unfairlabor practices alleged.He further found that Respondent Employerhad not engaged in unfair labor practices and recommended that thecomplaint be dismissed as to it.Thereafter Respondent Union filedexceptions to the Decision and the General Counsel filed exceptionsand a supporting brief..Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Jenkins and-Zagoria].,The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin these cases, and finds merit in the General Counsel's exceptions.Accordingly, the Board adopts the Trial Examiner's findings, con-clusions, and recommendations only to the extent consistent.-with thefollowing.The complaint alleged in substance that Respondent Union hadcausedRespondent Employer to discharge the Charging Party,156 NLRB No. 23. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarold James, in violation of Section 8(a-) (3) because of James'alleged delinquency in paying dues at a time when James was notrequired under the Act to pay such dues to Respondent Union.Respondent Employer hired James as an over-the-road truckdriverin August 1956 at its North Tonawanda, New York, terminal. Jamesworked continuously for the Employer until December 31, 1964, whenliewas discharged at the request of Respondent Union. The collective-bargaining representative of the Employer's employees at the NorthTonawanda terminal from 1956 until the present time has been Team-sters' Local 449.James applied for membership in that local shortlyafter he was hired in 1956, but the local rejected his application.'Local. 449 did not thereafter solicit James to join the Union. Jamescontinued to work without bein a member of Local 449; lie was theonly driver at the North Tonawanda terminal, in that position.'In late 1959, Rockwell F. DePerno, president of Teamster Local 182,which had jurisdiction over the Utica, New York, area, about 200miles from Tonawanda, complained at a Teamster council meetingto Local 449's president, Donald Wells, that the latter "had a man[James] running up and down the highways for two or three yearswithout paying dues to anybody" and that union delegates did not"like the idea."DePerno testified that Wells said he did not wantJames "in his Union."DePerno asked Wells if the latter had anyobjection to Local 182's taking James into membership.Wells replied,according to DePerno, "Absolutely, none . . . and may the Gods blessyou, because you will be sorry.You can represent him. Take himand do anything you want with him:We don't want him."In February 1960, James joined Local. 182 after DePerno told himthat unless he was a union member he would not be permitted to pullfreight out of the Utica terminal, which was within the jurisdictionof Local 182. James explained that Local 449 would not accept himintomembership.DePerno replied, "Well, we'll take you into theUtica local.Iwill.put your transfer through from 449. If theydon't accept it, we'll find out why." James remained a member ofLocal 182 until March 1, 1963, when he was expelled from membershipfor nonpayment of dues since October 1962.However, Local 182did not notify him of his expulsion, nor did it seek at this time toaffect his job rights.In 1964, the Employer and the Union, together with other employersand other locals of the Teamsters, including Local 449, became parties1Local 449'sDecember 3, 1956, minutes recite that "James has become unemployed andin accordance with the constitution is not now eligible for membership and his initiationfee has been refunded."Although James was later rehired, Local 449 did not thereafterseek to enroll him as a member and, as borne out by later statements of Local 449'spresident, did not want him as a member. ASSOCIATED TRANSPORT, INC.337to collective-bargaining,agreements which contained a union-securityclause providing,inter ilia :All present employees who are not members of the Local Unionand all employees who are hired hereafter shall become and remainmembers in good standing of the Local Union as a condition ofemployment on and after the 31st day following the beginning oftheir employment or on and after the 31st day following theeffective date of this subsection or the date of this Agreement,whichever is the later.The agreement defines "Local Union" as applyingto the I.B.T. Local Union which represents the employees of theparticular employer for the purpose of collective bargaining atthe particular place or places of business to which the Agreementand the Supplements thereto are applicable, unless, by agreementof the Local Unions involved, ... jurisdiction over such employ-ees.... has been transfered to some other Local Union, in whichcase the term Local Union as used herein shall refer to such otherLocal Unions.It is conceded that the union-shop provisions became applicable toJames on March 3, 1964.However, neither Local 449 nor Local 182informed him of his obligations under the contract prior to his ter-mination.Local 449 neither requested that he join that union northat the Employer discharge him.Neither Local 449 nor Local 182advised him that the local union he was required to join was Local 182,200 miles from North Tonawanda, rather than Local 449 which rep-resented all other North Tonawanda terminal employees, because ofan agreement between the two unions transferring jurisdiction overhim to Local 182.About December 30, 1964, DePerno called William Mosley, regionalmanager of Respondent Employer, and told him that James was inarrears in his dues and was to be suspended or there would be a strike.Mosely in turn called the North Tonawanda terminal manager andtold him to suspend James. The suspension took place on Decem-ber 31, 1964.Before suspending James, the Employer made no inves-tigation of the Union's claim of delinquency, and gave James noopportunity to explain or justify his conduct.The General Counsel contends that under the terms of the 1964Teamster agreement, only Local 449 had standing to enfore the union-security clause, and that as Respondent Local 182 acted without suchlegal right it violated Section 8(b) (2) of the Act by causing James'discharge, and Respondent Employer violated 8(a) (3) by acquiescingin and effectuating the demand for his discharge.We find it unneces-sary to, and do not, decide whether only Local 449 had the right to 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDenforce the union-security clause against James, who was employedwithin its jurisdiction.We assume,arguendo,that Local 449, couldlawfully transfer James out of its jurisdiction to that of Local 182,so as to require James to become and remain a member of Local 182in order to retain his job.In thePhiladelphia Sheraton 2case, the court of appeals said :The comprehensive authority vested in the union, as the exclu-sive agent of the employees, leads inevitably to employees depend-ence on the labor organization.There necessarily arises out ofthis dependence a fiduciary duty that the, union deal fairly withemployees.... At the minimum, this duty requires that the unioninform the employee of his obligations in order that the employeemay take whatever action is necessary to protect his job tenure....The union may not evade this duty, as the Local did here, andthen demand the dismissal of the employee when he becomesdelinquent in the payment of his dues.If James had been transferred from the jurisdiction of Local 449,which represented all other employees at the North Tonawanda termi-nal, to that of Local 182, he was entitled to be informed of that factby the unions involved so that he could make his tender of dues tothe proper local.But he was never advised of the transfer before hewas abruptly terminated without notice. It is true that James hadearlier been a member of Local 182, but his membership in that labororganization had terminated almost 2 years before his discharge, andapproximately a year before the union-security clause'became appli-cable to him.--Moreover, he had joined Local 182, not because of aunion-security clause, but because he had been threatened that hewould be unable to work out of Utica unless he joined Local 182. Itis also true that James made no attempt to join Local 449 after the1964 union-security clause became effective.But on the basis of hisentire experience with Local 449, he had the right to assume thatLocal 449 did not want him as a member, which was a fact. Further,Local 449 never complained to James or to the Employer that Jameshad not offered to join or to tender dues to that labor organization.On- the basis of. the foregoing, we find that, as"Respondent Unionnever properly apprised James that he was required to, join that labororganization under the existing union-security clause, no obligationon his part to pay dues arose, and that Respondent Union in bringingabout the discharge of James for dues nonpayment thereby violatedSection 8(b) (2) and (1) (A) of the Act .3We further' find that, asRespondent Employer made no attempt to investigate the facts' con-2N.L.R.B. v. Hotel,Motel and Club Employee8'Union, Local568, AFL-CIO (Phila-delphia SheratonCorp.),320 F. 2d 254, 258 (C.A. 3), enfg. 136 NLRB 888.3 Ibid. ASSOCIATED TRANSPORT, INC.339netted with the demand for the discharge of James, but yielded to thewill of Respondent Union, Respondent Employer thereby violatedSection 8 (a) (3) and (1) of the Act.4TIIE REMEDYHaving found that by the aforementioned conduct, RespondentEmployer and Respondent Union have violated Section 8(a) (1) and(3) and Section 8(b) (1) (A) and (b) (2) of the Act, eve shall orderthem to cease and desist from engaging in such conduct in the futureand affirmatively to take such action as will dissipate the effects oftheir unfair labor practices.As employee Harold C. James returnedto employment with the Respondent Employer on June 23, 1965, weshall not order his reinstatement.We shall, however, order thatJames' reinstatement shall be without prejudice to his seniority orother rights and privileges.We shall further order the RespondentUnion to notify the Respondent Employer, in writing, with a copy toHarold C. James, that it withdraws its objections to the RespondentEmployer's employment of James and does not oppose his reinstate-ment or the restoration of his seniority as it existed on Decem-ber 31,the date of his discharge or suspension.We shall also order the Employer and Union jointly and severallytomake James whole for any loss of pay suffered by reason of dis-crimination against him, by payment to him of a sum of money equalto the amount he would normally have earned as wages from the dateof the discrimination until James' reinstatement, less his net earningsduring this period.The loss of earnings shall be computed in themanner prescribed in F.TV.Woolworth Company,90 NLRB 289, andwith interest on the backpay due in accordance with Board policy setout inIsis Plumbing & Heating, Co.,138 NLRB 716.We shall alsoorder the Employer to make available to the Board, upon request,payroll and other records to facilitate the checking of compliancewith our Order.Upon the above findings of fact, and upon the entire record in thecase, we hereby make the following :ADDITIONAL CONCLUSIONS or LAWDelete the Trial Examiner's conclusion of law Nos. 3, 4, 5, and 6and substitute the following paragraphs.3.By discharging Harold C. James for reasons other than his failureto tender periodic dues and initiation fees to Respondent Local 182,4 International Ur,on of Electrical,Radw and Machine Workers,AFL-CIO,FrigadalreLocal801(General Motors Corporation,Frigidaire Division)v.N.L.R.B ,307F. 2d 679(C.A.D.C.),enfg. 129 NLRB 1379 and 130NLRB 1286,cert. denied 371 US. 936.217-919-66-vol. 15 6-2 3 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Associated Transport, Inc., violated Section 8(a) (3) and(1) of the Act.4.By causing Respondent Associated Transport, Inc., to dischargeHarold C. James for reasons other than his failure to tender periodicdues and initiation fees, Respondent Local 182 violated Section 8(b)(2) and (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders that:A. Respondent Associated Transport, Inc., North Tonawanda, NewYork, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in Local 182, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, or in any other labor organization of its employees, by discharg-ing, or in any other manner discriminating against any employee inregard to hire or tenure of employment or any term or conditionof employment, except as authorized in Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and Disclosure Actof 1959.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Restore to Harold C. James his seniority or other rights andprivileges of his former employment, and jointly and severally withthe Respondent Local 182 make him whole for any loss of pay sufferedas a result of the discrimination against him, in the manner set forthin the section above entitled "The Remedy."(b)Preserve and, upon request, make available to the Board oritsagents, for examination or copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to an analysis of the amount of back-pay due under the terms of this Order. ASSOCIATED TRANSPORT, INC.341(c)Post at its place of business in North Tonawanda, New York,copies of the attached notices marked "Appendix A" 5 and, as soon asforwarded by the Regional Director, "Appendix B." Copies of suchnotices, to be furnished by the Regional Director for Region 3, shall,after being duly signed by the Respondent Employer's representative,be posted immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken to insure that such notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 3, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.B. Respondent Local 182, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, its officers, rep-resentatives, and agents, shall :1.Cease and desist from :(a)Causing or attempting to cause Respondent Employer to dis-criminate against any of its employees in violation of Section 8(a) (3)of the Act.(b) In any like or related manner restraining or coercing employ-ees in the exercise of rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Jointly and severally with Respondent Employer make wholeHarold C. James for any loss of pay suffered as a result of the dis-crimination against him in the manner set forth in the section aboveentitled "The Remedy."(b)Notify Harold C. James and the Employer, in writing, that itwithdraws its objections to James' employment and does not opposereinstatement and the restoration of his full seniority or other rightsand privileges as they existed on December 31, 1964, the date of hisdischarge.(c)Post at its business office copies of the attached notice marked"Appendix B." 6 Copies of said notice, to be furnished by theRegional Director for Region 3, shall, after being duly signed by theRespondentUnion's representative, be posted immediately upon5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order."0 See footnote5, supra. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be taken toinsure that such notices are not altered, defaced, or covered by anyother material.(d)Forward signed copies of Appendix B to the Regional Directorfor posting by the Employer at its place of business.(e)Notify the Regional Director for Region 3, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT encourage membership in Local 182, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, or any other labor organization, by dischargingor in any other manner discriminating against any employee inregard to hire or tenure of employment or any term or conditionof employment, except as authorized by Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-ihlanagement Reporting and Disclosure Act of 1959.WE WILL restore to Harold C. James his seniority or otherrights and privileges attaching to his former position and makehim whole for any loss of pay suffered as a result of our dis-crimination against him.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of the above-named Union or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting Disclosure Actof 1959.ASSOCIATED TRANSPORT, INC.,Employer.Dated----------------By---------------------------=--------(Representative)(Title) ASSOCIATED TRANSPORT, INC.343This notice must remain posted for 60 days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliancewith its provisions, they may communicate directly with the Board'sRegional Office, 120 Delaware Avenue, Buffalo, New York, TelephoneNo. 842-3100.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you thatWE WILL NOT cause or attempt to cause Associated Transport,Inc., to discriminate against Harold C. James or any otheremployee in violation of Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL notify Associated Transport, Inc., and Harold C.James, in writing, that we withdraw our objections to his employ-ment and do not oppose James' reinstatement and the restorationof his full seniority or other rights and privileges as they existedon December 31, 1964, the date of his discharge.WE WILL make Harold C. James whole for any loss of paysuffered because of the discrimination against him.WE WILL NOT in any like or related manner restrain-or coerceemployees in the exercise of the rights guaranteed in Section 7of the Act, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.LOCAL 182, INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA,Labor organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliancewith its provisions, they may communicate directly with the Board'sRegional Office, 120 Delaware Avenue, Buffalo, New York, TelephoneNo. 842-3100. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn charges filed by Harold C. James against Local 182, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, herein referredto as the Respondent Union, and Associated Transport, Inc., herein referred to asthe Respondent Company, on April 8 and May 17, 1965, respectively, the GeneralCounsel of the National Labor Relations Board on behalf of the Board by the ActingRegional Director for Region 3 on May 26, 1965, issued an order consolidating cases,consolidated complaint, and notice of hearing against the Respondent Union and theRespondent Company.The consolidated complaint alleged that the RespondentCompany had engaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and (3) of the National Labor Rela-tions Act, as amended, herein called the Act, and that the Respondent Union hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8(b)(1)(A) and 8(b)(2) of the Act. The Respondents filedtimely separate answers to the consolidated complaint denying that they had engagedin or were engaged in the unfair labor practices as alleged.The basic issues which were present for consideration and framed by the consoli-dated complaint and answers were whether in violation of the Act the RespondentUnion attempted to cause and did cause the Respondent Company to dischargeHarold C. James, its employee, because of his failure to pay to the Respondent Unionmoneys for dues and whether in violation of the Act the Respondent Company pur-suant to the request of the Respondent Union did discharge Harold C James, itsemployee, because of his failure to pay Respondent Union moneys for dues.On the issues framed by the consolidated complaint and answers, and pursuant tonotice, this case was heard before Trial Examiner Lowell Goerlich in Buffalo, NewYork, on August 3 and 4, 1965. At the hearing the General Counsel and the Respond-ents were represented by counsel and the Charging Party, Harold C. James, appearedon his own behalf. Each party was afforded full opportunity to present evidence rele-vant to the issues, to call, examine, and cross-examine witnesses, to present oral argu-ment, to file proposed findings and conclusions, and to file briefs. Briefs were sub-mitted by the General Counsel and the Respondent Union and have been dulyconsidered by me.On the record as a whole and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYThe Respondent, Associated Transport Inc., is now, and has been at all times mate-rial herein, a Delaware corporation with its principal office at 380 Madison Avenue,New York, New York, and has been engaged in the business of operating truckingterminals including a truck terminal located at North Tonawanda, New York, and ofperforming trucking services in and between the various States of the United States,including the States of New York, Pennsylvania, Ohio, North Carolina, South Caro-lina, and Georgia, and has been at all times material herein continuously engaged inpart in providing and performing trucking services between its North Tonawanda,New York, terminal and points outside the State of New York.During the past year,a representative period, the Respondent Company performed in excess of $1 millionworth of trucking services of which services valued in excess of $1 million were per-formed between the various States of the United StatesDuring the same period,the Respondent Company performed trucking services valued in excess of $50,000which services consisted of transporting merchandise directly from Respondent Com-pany's North Tonawanda, New York, terminal to points outside the State of NewYork.During the same period, the Respondent Company performed trucking servicesvalued in excess of $50,000 which services consisted of transporting merchandisedirectly from points outside of the State of New York to the Respondent Company'sTonawanda, New York, terminal.The Respondent Company is now and has been at all times material herein anemployer engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.IT.THE LABOR ORGANIZATION INVOLVEDLocal 182, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization within the meaning of Section 2(5)of the Act. ASSOCIATED TRANSPORT, INC.III.THE ALLEGED UNFAIR LABOR PRACTICES345BackgroundThe parties stipulated that Charging Party Harold C. James was on or aboutDecember 31, 1964, discharged pursuant to the request of the Respondent Union.'The Respondent Company reemployedJames on June23, 1965.Prior to his dis-charge, James was employed as a truckdriver attached to the Respondent Company'sNorth Tonawanda terminal which, the parties stipulated, was located within theterritorial jurisdiction of Teamsters Local 449.James' employment relationship was governed by a National Master Freight Agree-ment covering over-the-road and local cartage employees of private, common, con-tract, and local cartage carriers for the period of February 1, 1964, to March 31, 1967,and by a supplementalagreement,theNew York State Teamsters Joint CouncilFreight Division Over the Road Motor Freight Supplemental Agreement coveringdrivers employed by private, common, and contract carriers for the period ofAugust 1, 1964, to Match 31, 1967, in the jurisdiction of the following local unions:Nos. 65, 118, 182, 294, 317, 449, 506, ,529, 648, 649, 687, and 693.2 Employeescovered by the latter agreement were defined "to mean any driver, chauffeur, ordriver-helper operating a truck-tractor, motorcycle, passenger or horse-drawn vehicle,or any other vehicle operated on the highway, street, or private road for transportationpurposes when used to defeat the purposes of this Agreement." The National MasterAgreement provides that "The execution of this Master Agreement on the part of theemployer shall cover all operations of the Employer which are covered by this Agree-ment, and shall have application to the work performed within the classificationsdefined and set forth in the Agreement supplemental hereto." In reference to thesupplemental agreement, the National Master Agreement provides that "All.supplementalagreements are subject to and controlled by the terms of this MasterAgreement . . ." and that the Master Agreement and the supplementalagreementsshall be "binding upon the parties" thereto.The National Master Agreement provides for a single bargaining unit composed of"The employees covered under [the] Master Agreement and various supplementsthereto."Under the National Master Agreement "The Employer recognizes andacknowledges that the National Union Committee and Local Unions affiliated withthe International Brotherhood of Teamsters are the exclusive representatives of allemployees in the classifications of work covered by the Master Agreement andSupplements thereto for the purposes of collective bargaining as provided by theNational Labor Relations Act."The National Master Agreement further providesthat "All present employees who aremembers of the Local Unionon the effectivedate of this subsection or on the date of execution of this Agreement, whichever isthe later, shall remain members of the Local Union in good standing as a conditionof employment.All present employees who are notmembers of the Local Unionand all employees who are hired hereafter shall become and remainmembers in goodstanding of the Local Unionas a condition of employment on and after the 31st dayfollowing the beginning of their employment or on and after the 31st day followingthe effective date 3 of this subsection or the date of this subsection or the date of thisAgreement, whichever is later." [Emphasis supplied.]The Master Agreement defines the term "local union" as follows: "The term `LocalUnion' as used herein refers to the I.B.T. Local Union which represents the employeesof a particular employer for the purpose of collective bargaining at the particularplace or places of business to which this agreement and the supplements thereto areapplicable, unless by agreement of the Local Unions involved, or a Change of Opera-tions Committee jurisdiction over such employees, or any number of them, has beentransferred to some other Local Union, in which case the term Local Union as usedherein shall refer to such other Local Unions."At the time of his discharge Jameswas not a member of any "I.B.T. Local Union."James was hired as an over-the-road driver on August 26, 1965, by the RespondentCompany to be attached to its North Tonawanda terminal. Sometime prior to Decem-ber 3, 1956, James applied for membership in Local 449, "the I.B.T. Local Union"1William Mosley, regional manager for the Respondent Company, testified that Rock-well F. DePerno, president of the New York State Teamsters Joint Council, FreightDivision, and Local 1'82 said to him that "James had to be suspended or we were onstrike "2 These agreements sometimes are referred to herein together as the 1964 Teamsters'agreements.3 The National Master Agreement was executed on January 16, 1964, "to be effectiveas of February 1, 1964." 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich administers the 1964 Teamsters' agreements for those over-the-road driverswho are attached to the Respondent Company's North Tonawanda terminal. Jamesdeposited $25 with Local 449.On December 3, 1956, the minutes of Local 449relate, "Harold James application held up because he reported he was formerly amember of Local 822 in Norfolk, Virginia.Communications sent to Local #822asking for information which resulted in an answer stating #822 had no record ofJames ever being a member. In the meantime James has become unemployed andin accordance with the constitution is now not eligible for membership and his initia-tion fee has been refunded." James received a check dated December 14, 1956, fromthe Truckdriver's Local Union No. 449 returning the $25 which he had deposited.James testified that he had attended a meeting of Local 449 and "was sworn in"but when he tried to pick up his union book, the girl in charge said that she had orders"to hold it up."After his deposit was returned by Local 449, James heard nothingfurther from the local.Thereafter James continued as the only over-the-road driverworking for the Respondent Company out of its North Tonawanda terminal whowas not a member of Local 449.4 James worked without a book until 1959 at whichtime he was told that if he did not have a book he could not pull his freight out of theUtica, New York, terminal.5 James explained, "I talked to Mr. DePerno about itand explained the situation to him of what happened-on 449.He says, `Well, we'lltake you into the Utica local 6 I will put your transfer through from 449. If theydon't accept it.We'll find out why.' That's how I was taken into 182." James paiddues and carried a book thereafter in the Utica, New York, Local No. 182.At thetime of his discharge his dues, except for $12, were paid for the year 1962. Jamespaid no dues thereafter.?Local 182 ledger record reveals that James was expelledfrom the local on March 1, 1963,8 James was never notified by the local of the actiontaken against him by the local or that he was delinquent in the payment of dues.Upon his discharge James contacted Belden of Local 182 who advised him that thelocal had not received his 1964 dues. James replied that he had mailed a "moneyorder for $70 in January." James then sent a money order for $100 to the unionwith a note that he "sent $68 in Jan. 1964 for dues." The $100 money order wasreturned on February 4, 1965, with a letter from the local's secretary-treasurer statingthat James was $197.25 in arrears for dues. James took no further step to liquidatethe arrearage. I asked James whether he thought that if he "ceased paying dues inLocal 182" he might lose his job James responded, "No doubt about it, I figuredIwould.That's why I tried to pay my dues and tried to keep them up."DePerno testified that at a council meeting of the New York Teamsters he broughtto the attention of the delegates that Wells, president of Local 449, "had a man [James]running up and down the highways for two or three years without paying dues to anybody."According to DePerno the delegates did not "like the idea."DePerno com-mented, "I think it's a detriment to the Teamsters movement to a man running upand down the highways this way. If you [Wells] won't take him, have you any objec-tion to any other union in the State covered by this agreement."Wells answeredthat he had "no objection," whereupon DePerno said that he would take James intotheUtica local union and that the Utica local would represent him.Wells wasagreeable and a couple of months later James became a member of Local 182.According to James, in 1962 he sought to process a grievance through Local 449.Local 449 referred him to the Utica Local 182.On February 20, 1963, a warningletter was issued by the Respondent Company to James, a copy of which was sent toLocal 182.A copy of a warning notice is sent to the Union which represents theindividual.'Rockwell F. DePerno, president of the New York Teamsters Joint Council, FreightDivision, and Local 182, testified that employees other than James worked within thejurisdiction of Local 449, who were members of other Teamsters locals'The distance between North Tonawanda, New York, and Utica, New York, is approxi-mately 200 miles.8 The Utica local is Local 182.7While James claimed he had transmitted dues to Local 182 by money order for theyears 1963 and 1964, the money order receipt numbers which he produced were for theyears 1961 and 1962.8 The constitution of the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America provides"Any member who, shall be (3) months inarrears in the payment of dues, fines,assessments, or other charges,shall automaticallystand suspended at the end of the third (3d) month, and shall not be entitled to anyrights or privileges as a member of the Local Union or International Union." ASSOCIATED TRANSPORT, INC.347Concluding FindingsFirst:The 1964 Teamstersagreementsreferred to above required all employeesof the Respondent Company to "become and remain members in good standing ofthe Local Union as a condition of employment ... on and after the 31st day follow-ing the effective date of [the] subsection [March 3, 1964] or the date of [the] agreement[February 16, 1964] whichever is later." 9On March 1, 1963, Harold C. James wasexpelled from membership in Local 182, he had been delinquent in the payment ofdues since November 1962. Thus on March 3, 1964, James was not a member of a"Local Union" nor had he tendered the periodic dues uniformly requiredas a condi-tion of retainingmembership.He was lacking in a condition for continued employ-ment and became subject to immediate discharge under the union-security clause ofthe 1964 Teamsters' agreements.Moreover, unless James was excused from the per-formance of the requirements of the union-security clause, his subsequent dischargewas lawful and not in violation of Section 8(a)(3) of the Act.Apparently theGeneral Counsel does not contend otherwise but urges that James is excused fromperformance because in 1956 he tendered appropriate fees to Local 449, "the onlylocal which could properly accept them," and thus fulfilled "all legal obligations forunionsecurity."However, James' default occurred on March 3, 1964, under anagreement which did not come into existence until over 7 years after he was refusedmembership in Local 449 because he became "unemployed" and "in accordancewith the constitution" was not eligible for membership.1°These happenings in 1956lend no support to an inference 11 that in 1964 Local 449 would not have accepted atender of appropriate fees from James which he was obliged to make if Local 449were the "local union" to which he was required to make tender under the union-security clause.Under the circumstances, the fact that James was not admitted tomembership in Local 449 in 1956 does not excuse him.in 1964 from the performanceof the union-security provision of a contract which was not in existence in 1956 butfirst appeared in 1964 12Moreover, if inferences are to be drawn from remote hap-penings, itis clear that in 1960 when James became a member of Local 182, Local 449by agreement transferred jurisdiction over James to Local 182 and James becameobligated to such local under the union-security clause of the 1964 agreements.13At a meeting of the New York Teamsters Joint Council, Local 449 relinquishedjurisdiction over James at the behest of President DePerno.Thereafter, Local 449referred James to Local 182 for the processing of his grievances against the Respond-ent Company. James admitted that he "looked to Local 182 to handle [his] griev-ances."On at least one occasion Local 182 considered a grievance brought to itsattentionby James. Indeed James recognized he might lose his job if he did not paydues to Local 182.The Respondent Company recognized the representative statusof Local 182 in respect to James in that it transmitted to Local 182 a copy of a warn-ing letter addressed to James dated February 20, 1963.Moreover, Local 182, as aparty to the 1964 Teamsters' agreements, had a direct interest in the compliance ofthe union-security terms of the agreement and consequently had standingto insistupon the performance of these terms.14The condonation of "free riders" wouldadversely affect the financial means for administering the agreements of which Local182 was a beneficiary.'The General Counsel makes no contention that this union-security clause does notsatisfy the requirement of Section 8(a) (3) of the Act.1s The minutes of Local 449 which reveal the reason for the denial of membership toJames were offered into evidence by the General Counsel for which reason they arepresumed to be accurate and truthful as to the action taken by the local.n Remoteness in point of time may render evidence irrelevant "where lapsed time is sogreat as to negative all rationale or logical connection between the fact sought to beproved and the remote evidence in proof thereof." Jones on Evidence, p 273 (5th ed )."As the record stands prior contracts, if any, may not have contained union-securityclauses13The National Master Agreement provides that if the local unions involved agree totransfer jurisdiction over an employee from one local to another, the other local shallbecome the local union to which the union-security clause refers and the transferred em-ployee must become or remain a member of such local.14 "A labor organization which is a party to a union-security contract is entitled torequire some form of adherence to its terms."Plasterers Union Local No. 77 OperativePlasterers' and Cement Masons' International Association (Piper & Greenhall, Inc.),143NLRB 765, 767. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDInGrainProcessors' Independent Union, Local No. 1 (Union Starch & RefiningCompany),87 NLRB 779, 784, enfd. 186 F. 2d 1008 (C.A. 7), cert. denied 342 U.S.815, in reference to Section8(a)(3) of the Act the Board said ". . . proviso (B)requires a tender ofdues and fees...." Since on March 3, 1964, the date uponwhich the union-security clause became applicable to him, James did not tender theappropriate fees required under suchclause he lostthe protection of proviso (B) inthat he did not perform his statutory and contractual obligations. James becamevulnerable to discharge under the Respondent Union's union-security agreement withthe Respondent Company and his discharge which followed was not in violation ofSection8(a)(3) of the Act.An employer may lawfully accede to a request from aunion todischarge an employee "where there exists a valid union security clause"and the "employee has failed to tender the initiation fees and dues properly owingthe Union as a consequence of that clause."The Gabriel Division of the MaremontCorporation,153NLRB 631. Thus the Respondent Company did not violate8(a)(1) or 8(a)(3) of the Act and the Respondent Union did not violate 8(b)(2).Second:The General Counsel's reference toMiranda Fuel Company Inc.,140NLRB 181, 185 ispertinent.Therein the Board held ". . . we are of the opinionthat Section 7 thus gives employees the right to be free from unfair ... treatment bytheir exclusive bargaining agent in matters affecting their employment" and "Sec-tion 8(b)(1)(A) of the Act accordingly prohibits labor organizations, when actingin a statutory representative capacity, from takingactionagainst any employee uponconsiderations... which are ... unfair."The Board citesInternational Union ofElectrical,Radio and Machine Workers, AFL-CIO, Frigidaire Local 801 (GeneralMotors Corporation, Frigidaire Division) v. N.L.R.B.,307 F. 2d 679, 683 (C.A.D.C.)in which the court opined:Among the most important of labor standards imposed by the Act as amendedisthat of fair dealing, which is demanded of unions in their dealings withemployees.The court observed that the obligation of "fair dealing carries with it "the dutyto inform the employee of his rights and obligations so that the employee may takeall necessary steps to protect his job."In affirmingPhiladelphia Sheraton Corp.,136 NLRB 888, the court said inN.L.R.B.v.Hotel,Motel and Club Employees' Union, Local 568, AFL-CIO,320 F. 2d 254,258 (C.A.3):The comprehensive authority vested in the union, as the exclusiveagent ofthe employees, leads inevitably to employee dependence on the labor organiza-tion.There necessarily arises out of this dependence a fiduciary duty that theunion dealfairly with employees ...At the minimum, this duty requires thatthe union inform the employee of his [dues] obligations in order that theemployee may take whatever action is necessary to protect his job tenure.The court held in that the Union "failed to advise the employees of their obliga-tions andthe consequences arising out of arrearages allegedly incurred" the Boardcould "properly find that no obligation to pay dues arose, and that the union's demandfor discharge violated the Act."Local 182's precipitious demand for James' discharge upon threat of strike withoutfirst communicatingwith him, under the circumstances of this case is incompatiblewith Local 182's role as a statutory collective-bargaining agent.Local 182's agentswere conversant with the events which were involved in James' rejection for mem-bership by Local 449 15 and his assumption of membership in Local 182. ThusLocal 182 must have known that the inaction of Local 182 during the 2-year lapseduring which James failed to pay dues would have led James to believe that Local182 had abandoned interest in him as a member, as did Local 449, or that under themost recent Teamsters'agreementshe was not requiredtomaintainmembership inLocal 182.16Moreover, the question of James' transfer to Local 449, as far asJames was concerned, had never been finally settled 17 nor had James been advisedwhat was required of him by way of compliance with the union-security provision of15Although it was not urged certain of the testimony in the record suggests thatmembership in Local 449 was not available to James on the same terms and conditionsgenerally applicable to other members16This was the position taken by the General Counsel in respect to James' obligationto Local 18217 James testified "When I joined 182, I had the understanding he [DePerno] wasgoing to put the transfer through to 449 for me " ASSOCIATED TRANSPORT, INC.349the 1964 Teamsters' agreements which became applicable to him on March 3, 1964,a long time after he had ceased paying dues to Local 182.Moreover, it would havebeen reasonable for James to have assumed that by reason of Local 182's failure topress collection of its dues for such a long period, no obligation to pay dues to Local182 arose under the 1964 Teamsters' agreements.The record is barren of any rea-son for Local 182's failure to contact James before it demanded his discharge.Indeed upon the information in the possession of Local 182 at the time of thedemand, as disclosed in the record, James might well have been a member in goodstanding of Local 449.The distance of over 200 miles between James' place ofwork and Local 182's headquarters, which obviously limited his participation inlocal union's affairs, was enough to put Local 182 on notice that James' over 2 years'dues delinquency should have been investigated rather than seized upon as a causefor dismissal.As a minimum of fair treatment these circumstances imposed upontheRespondent Union the duty, before it demanded James' discharge, to informJames of the circumstances surrounding his union status with it, so that he couldtake whatever action was necessary "to protect his job tenure."A union may notevade this duty and then demand the dismissal of an employee when he becomesdelinquent in the payment of his dues.N.L.R.B. v. Hotel, Motel and Club Employ-ees' Union, Local 568, AFL-CIO, supra.A purpose of the Act is "to protect the rights of individual employees in their rela-tions with labor organizations whose activities affect commerce " (See declarationof policy.)The right of employees "to bargain collectively through representativesof their own choosing," guaranteed under Section 7, becomes an empty right if thebargaining agent fails or refuses to fulfill the obligations imposed upon it by the Actand treats an employee it is bound to represent unfairly.The statutory protectionafforded unions against "free riders" was not meant to allow a union to be morezealous in the collection of dues than the preservation of the employee's job. It isthe responsibility of an exclusive bargaining representative to "act as a genuinerepresentative."SeeMiranda Fuel Company, Inc., supra,at 184. "The bargainingrepresentative, whoever it may be, is responsible to, and owes complete loyalty to,the interests of all whom it represents."Ford Motor Company v. Huffman,345 U.S.330, 338.Under the circumstances disclosed in the record, having failed to apprise Jamesof his dues paying obligations, the Respondent cannot justify its demand for thedischarge of James.Accordingly, solely for the foregoing reasons, by causing theRespondent Employer to discharge James, the Respondent Union has violated Sec-tion 8 (b) (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in section III, above, occurringin connection with the operations of the Respondent Company set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIt has been found that the Respondent Union has engaged in and is engaging inunfair labor practices.Thus it will be recommended that the Respondent Union berequired to cease and desist therefrom and take certain affirmative action set outbelow designed to effectuate the purposes of the Act.Employee Harold C. James returned to employment with the Respondent Com-pany on June 23, 1965. To effectuate the purposes of the Act it is recommendedthat the Respondent Union notify the Respondent Company, in writing, with a copytoHarold C. James, that it withdraws its objections to the Respondent Company'semployment of James and does not oppose his reinstatement or the restoration ofhis seniority as it existed on December 31, 1964, the date of his discharge.CONCLUSIONS OF LAW1.Associated Transport, Inc., is an employer engaged in commerce within themeaning of Section 2(6) of the Act.2.Local 182, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organization within the meaning of Section2(5) of the Act. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By causing the dischargeofHarold C.James, the RespondentUnion hasrestrained and coerced employees in the exerciseof their rightsguaranteed in Section7 of the Act, and hasthereby engaged in unfairlaborpractices within the meaningof Section8 (b) (1) (A) of the Act.4.TheRespondentUnionhas not engaged in any unfairlabor practices by reasonof conduct alleged in the complaintto have beenin violationof the Act exceptinsofaras such conduct has been found hereinbefore to have violated8(b) (1) (A) of the Act.5.TheRespondentCompanyhas not violated Section 8(a)(1) and(3) of theAct as allegedin the complaint.6.The aforesaidunfair labor practices are unfairlabor practicesaffecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Assonet Trucking Company, Inc.; Assonet Sand&Gravel Com-pany, Inc.andChauffeurs&Teamsters Local Union#526, In-ternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.'Cases Nos. 1-CA-4653 and 1-CA-4750.December 27,1965DECISION AND ORDEROn May 25, 1965, Trial Examiner Robert E. Mullin issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondents filed exceptions to theTrial Examiner's Decision and a supporting brief, and the GeneralCounsel filed with the Board the brief submitted to the TrialExaminer.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in these cases, including1Herein called the Teamsters.2 On June 29,1965, the Respondents filed with the Board copies of the weekly time-cards of employee Stanley Mason, and movedthat theybe made part of the record inthese cases.The General Counsel filed a motion in opposition to the request.The time-cards arenot newlydiscovered evidence;in fact, the General Counsel sought to subpenathem in advance of the hearing,and the Respondents presented evidenceat thehearingas to the work record of Mason duringthe weeksin question.In view ofthese facts,the Respondents'request that the Board receive this additional evidenceis hereby denied.156 NLRB No. 35.